Goldsborough, J.,
delivered the opinion of this Court.
The appeal in this case is taken from a decision of the Superior Court of Baltimore City, overruling exceptions to an award of I. N. Steele, Esq., and rendering judgment on the award for the appellee.
The case referred to Mr. Steele originated in an action of trespass q. c. f., by the appellee against the appellant, to recover damage for the trespass alleged in the plaintiff’s declaration. While this action was pending in the Superior Court, it was referred to Mr. Steele by consent of both parties, in accordance with the provisions of the 7th Art. of the Code.
The question in dispute being under consideration of the referee, and before any award was made by him, the appellant, at the May Term, 1863, of the Superior Court, made a motion for a rule on the referee to stay the proceedings, on the ground that an injunction had issued out of the Circuit Court for Baltimore City, to restrain the appellee from the further prosecution of the case thus referred, and that an' appeal taken from the order granting the injunction was then pending in the Court of Appeals. This order was subsequently reversed.
*506The Court discharged the rule, and at the same time the referee filed his award. The reasons filed by the appellant fer setting aside the award and reversing the judgment of the Superior Court, rendered on the award, are set out in the record, and we have maturely considered them.
Where an award is made on a case referred under the 7th Art. of the Code, no objections can he ordinarily made to it except such as are specified in the 2nd sec. of the above article, or to such legal objections as appear on the face of the award. In reviewing the exceptions filed to this award, we find no intimation that the referee acted otherwise than with perfect impartiality between the parties litigant. The only substantial allegation is, that he disregarded the injunction and the pending of the case in the Court of Appeals.
It is impprtant in this connection to hear in mind that the appellee appealed from the order of the Circuit Court, and entered into an appeal bond to prosecute the appeal with effect.
In such case the 23rd sec. of Art. 5 of the Code, provided that “ upon giving such bond, the appeal shall stay the operation of such orders,” (that is those orders mentioned in the 21st sec.) “ in the same manner as do appeals from final decrees.”
This provision of the Code is a transcript of the Act of 1853, ch. 374, and this Court has given a judicial interpretation of that Act, which we see no just reason to disturb, and it will control our decision in the present case. In the case of Blondheim and others vs. Moore, 11 Md. Rep., 371, 372, this Court construing the Act of 1853, ch. 374, as to the language “ shall stay the operation of all such orders in the same manner as do appeals from final decrees,” ask, “what is the manner? It is nothing more than this, everything is stayed, suspended, until judgment shall he pronounced by the appellate tri*507bunal ; that is to say, the operation and effect of the injunction wholly and entirely ceased.”
(Decided April 25th, 1866.)
For these reasons and those assigned by the learned Judge of the Superior Court, the judgment from which this appeal was taken must he affirmed.

Judgment affirmed.